I114th CONGRESS2d SessionH. R. 6029IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2016Mrs. Noem (for herself and Mr. Cramer) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require State and local government approval of prescribed burns on Federal land during conditions of drought or fire danger. 
1.Short titleThis Act may be cited as the Prescribed Burn Approval Act of 2016. 2.Prescribed burn approval (a)DefinitionsIn this section: 
(1)National fire danger rating systemThe term national fire danger rating system means the national system used to provide a measure of fire danger according to a range of low to moderate to high to very high to extreme.  (2)Prescribed burnThe term prescribed burn means a planned fire intentionally ignited.  
(b)Limitations on prescribed burns 
(1)In generalExcept as provided in paragraph (2), the head of a Federal agency shall not authorize a prescribed burn on Federal land if, for the county or contiguous county in which the Federal land is located, the national fire danger rating system indicates an extreme fire danger level.  (2)ExceptionThe head of a Federal agency may authorize a prescribed burn under a condition described in paragraph (1) if the head of the Federal agency coordinates with the applicable State government and local fire officials.  
(3)Liability 
(A)In generalIf the head of a Federal agency authorizes a prescribed burn, the United States shall be liable for any damage to private property caused by the prescribed burn, notwithstanding chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act) or any State law.  (B)DamagesIf the United States is determined to be liable for damages under subparagraph (A), the United States shall pay the damages within 120 days of receipt of a substantiated claim.  
(4)ReportAt the end of each fiscal year, the Chief of the Forest Service shall submit to Congress a report describing— (A)the number and locations of prescribed burns during that fiscal year; and  
(B)each prescribed burn during that fiscal year that was authorized by the head of a Federal agency pursuant to paragraph (2). 